DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The response filed on June 13, 2022 is acknowledged. 

Election/Restrictions
Claim 8 was previously withdrawn from consideration as a result of a Species restriction requirement. Applicant elected Microfluidic Delivery Device Species II and the Printed Circuit Mounting System Species I for examination, and any claim(s) depending from or otherwise requiring all the limitations of the allowable claims thereto are subsequently found allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among invention Species, as set forth in the Office action mailed on July 30, 2020, is hereby withdrawn and claim 8 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-13 and 15-23 are allowable.
The following is an examiner’s statement of reasons for allowance: The prior art fail to teach, disclose, or suggest, in combination with other limitations recited in the claims: A microfluidic delivery member, comprising: a printed circuit board having a first surface and a second surface opposite to the first surface, the printed circuit board including: a fluid through hole that extends through the printed circuit board; an internal sidewall in the fluid through hole; and a liner layer including a first portion on and physically adhered to the first surface of the printed circuit board, a second portion on and physically adhered to the second surface of the printed circuit board, a first adhesive couples the microfluidic die to the first surface of the printed circuit board, the first adhesive extends around the fluid through hole; a filter on the second surface of the printed circuit board, the filter extends fully across and fully overlaps the fluid through hole; and a second adhesive couples the filter to the second surface of the printed circuit board, the second adhesive extends around the fluid through hole and the rest of the claim limitations as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Mon-Thu from 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        June 16, 2022